Citation Nr: 9905933
Decision Date: 03/03/99	Archive Date: 06/24/99

DOCKET NO. 97-15 002               DATE MAR 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for osteoarthritis of the
feet, hands, shoulders, elbows, knees and back.

2. Entitlement to an increased (compensable) evaluation for
traumatic osteoarthritis of the base of the left first
metacarpal.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to April
1946.

This matter came before the Board of Veterans' Appeals
(hereinafter
the Board) on appeal from rating decisions from the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida.

The issues of service connection for osteoarthritis of the left
hand and an increased rating for arthritis of the base of the
left
first metacarpal will be discussed in the Remand portion of this
decision.

FINDINGS OF FACT

1. Service connection is in effect for traumatic osteoarthritis
of
the base of the first metacarpal, left hand, residuals of frozen
feet, and cicatrices of the forehead, each evaluated as
noncompensable.

2. There is no competent medical evidence, which shows that the
claimed osteoarthritis involving the feet, right hand, shoulders,
elbows, knees and back are related to the veteran's military
service.

3. There is no competent medical evidence which shows that the
claimed arthritis involving the feet, right hand, shoulders,
elbows, knees and back are causally related to a service
connected
disability.


CONCLUSION OF LAW

The claim for service connection for osteoarthritis involving the
feet, right hand, shoulders, elbows, knees and back is not well
grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38
U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998). Service
incurrence
for arthritis will be presumed if it becomes manifest to a
compensable degree within the year after service. 38 U.S.C.A.
1101,
1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).

Secondary service connection may be granted for a disability,
which
is proximately due to, the result of, or aggravated by a service-
connected disorder. 38 C.F.R. 3.310 (1998); Allen v. Brown, 7
Vet.
App. 439 (1995).

The threshold question, which must be resolved, is whether the
appellant has presented evidence that her claim is well grounded.
See 38 U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1991). A well-grounded claim is a plausible claim,
meaning a claim, which appears to be meritorious. See Murphy, 1
Vet. App. at 81. A mere allegation that the cause of death is
service connected is not sufficient; the appellant must submit
evidence in support of her claim which would "justify a belief by
a fair and impartial individual that the claim is plausible." 38
U.S.C.A. 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App.
609, 
611 (1992).

The three elements of a "well grounded" claim for service
connection are: (1) evidence of a current disability (cause of
death) as provided by a medical diagnosis; (2) evidence of
incurrence or aggravation of a disease or injury in service as
provided by either lay or medical evidence, as the situation
dictates; and, (3) a

nexus, or link, between the inservice disease or injury and the
current disability (cause of death) as provided by competent
medical evidence. See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran during his hearing at the RO in October 1997
testified
that the arthritis, to include his back, was caused by a truck
accident during active duty. He stated that he received treatment
for his back shortly after his release from active duty by a
doctor
and a chiropractor. He indicated that these individuals were
deceased and he has been unable to locate the treatment records.
It
has further been contended that the arthritis involving the
joints
in issue was related to the arthritis of the base of the left
first
metacarpal and the service connected trench feet.

The service medical records reflect that the veteran was
hospitalized in August 1944, after the quarter ton vehicle in
which
he was riding collided with another vehicle. He was thrown from
the
vehicle and was unconscious for several hours. He sustained
multiple abrasions to the face and forehead, contusions to the
right hand and right knee, and a fracture of the first metacarpal
of the left hand. X-rays of the right knee showed no evidence of
any injury. The veteran was also hospitalized in February 1945
for
pain and swelling of both feet. The diagnosis was bilateral
trench
foot, moderate. The remaining service medical records contain no
other pertinent finding.

Of record is a private medical report, dated in November 1947. At
that time the veteran gave a history of being hospitalized for
frozen feet. He stated that following his discharge, he
experienced
pain and swelling in his feet and ankles. The diagnoses included
residuals of frozen feet, disturbance of the circulatory system,
pain on use of the ankles, and that the veteran probably had some
probable arthritic changes in the bones of the ankles.

Received in April 1948 were several statements from friends of
the
veteran, which are to the effect that he was experiencing pain
and
swelling involving his feet.

A VA examination was conducted in July 1948. At that time the
veteran reported that he was being treated by a private physician
for a knot in his left hand and swollen feet. The veteran
reported
that when he walked a lot his feet hurt and sweated. In the
colder
weather they became swollen. An examination of the feet showed no
abnormality. The diagnoses included osteoarthritis, base of the
first metacarpal, left hand, and residuals of trench feet, by
history.

In an August 1948 rating action the RO granted service connection
for traumatic osteoarthritis of the base of the first metacarpal,
left hand, residuals of frozen feet, and cicatrices of the
forehead, each evaluated as non compensable.

The veteran was hospitalized at a private facility in November
1981
after being involved in a motor vehicle accident. The discharge
diagnoses were fracture, mid shaft, left humerus, multiple
contusion and abrasions, and probable spinal cord contusion with
C4-C5 motor level with quadriparesis. A VA examination in January
1982 showed the presence of degenerative joint disease of the
cervical spine. From 1989 to 1997 the veteran was treated at a VA
outpatient clinic on numerous occasions for various disabilities,
to include generalized osteoarthritis involving multiple joints.

VA examinations were conducted in August 1991. At that time, the
veteran gave a history of sustaining an injury to his tight knee
when thrown from a jeep during active duty. X-rays of the right
knee showed mild degenerative changes with no fracture. The
diagnoses were osteoarthritis of the right knee, osteoarthritis
of
the left hand, osteoarthritis of the right hand, and frostbite of
the lower extremities, by history.

To summarize, where the determinative issue involves a question
of
medical diagnosis or medical causation, competent medical
evidence
to the effect that the claim is plausible or possible is required
to establish a well-grounded claim. Grottveit v. Brown, 5 Vet.
App.
91, 93 (1993). Lay assertions of medical causation, or
substantiating a current diagnosis, cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A. 5107(a); if no
cognizable evidence is submitted

5 -

to support a claim, the claim cannot be well grounded. Id. While
the veteran is competent to describe systemic symptoms and
incidents, a diagnosis and an analysis of the etiology regarding
such complaints requires competent medical evidence@ and cannot
be
evidenced by the veteran's lay testimony. See Espiritu v.
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the service medical records reflect that the
veteran sustained multiple abrasions to the face and forehead,
contusions to the right hand and right knee in August 1944 during
a truck accident. However, x-rays of the right knee showed no
abnormality. No specific reference was made to a back injury. The
remaining service medical records contain no finding diagnostic
of
osteoarthritis, other than of the base of the first metacarpal of
the left hand.

A private physician in November 1947 indicated that the veteran
had
some probable arthritic changes in the bones of the ankles.
However, this opinion was not confirmed by x-rays. Additionally,
this is more than one year and six months following the veteran's
release from active duty. Also, the physician did not
specifically
relate the probable arthritic changes of the ankles to the
veteran's period of active duty or a service connected
disability.
The first postservice x-ray confirmation of osteoarthritis was in
the early 1980s, when degenerative joint disease of the cervical
spine was shown. This is many years following service. Subsequent
VA medical records confirm the presence of osteoarthritis
involving
multiple joints.

As previously stated in order to have a well grounded claim,
there
must be competent medical evidence, which establishes a nexus
between the inservice disease or injury and the current. The
veteran has submitted no competent medical evidence nor is there
any competent medical evidence which establishes link between the
osteoarthritis involving the feet, right hand, shoulders, elbows,
knees and back and the veteran's military service or any incident
therein. Additionally, there is no medical evidence of record
which
specifically shows that the veteran's service connected trench
feet
and/or traumatic arthritis of the base of the left first
metacarpal
are causally related to or aggravating the osteoarthritis
involving
the

- 6 - 

feet, right hand, shoulders, elbows, knees and back. The Board
points out that traumatic arthritis is confined to the joint
where
the trauma occurred and is separate from degenerative arthritis,
which is systemic in nature. Accordingly, the veteran's claim is
not well grounded and must be denied.

Further, the Board views the information provided in the
statement
of the case, and other correspondence from the RO, sufficient to
inform the veteran of the elements necessary to complete his
application for service connection. Robinette v. Brown, 8
Vet.App.
69 (1995).

ORDER 

Entitlement to service connection for osteoarthritis involving
the
feet, right hand, shoulders, elbows, knees and back is denied.

REMAND

The veteran contends that his service-connected arthritis of the
base of the left first metacarpal has worsened since he was last
examined for VA compensation purposes in August 1991, and that he
is entitled to an increased evaluation for that disability.

The veteran's contentions regarding the increase in severity of
his
service- connected osteoarthritis of the base of the left first
metacarpal constitutes a plausible or well-grounded claim.
Proscelle v. Derwinski, 2 Vet.App. 629 (1992). Therefore, the VA
has a statutory obligation to assist him in the development of
his
claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.103(a)
(1998).
The duty to assist includes a contemporaneous and comprehensive
VA
examination. Littke v. Derwinski, 1 Vet.App. 90 (1990).

7 -

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records pertaining to current treatment for his left hand
disability.

2. The RO should request the VA medical facility in Tampa,
Florida,
to furnish copies of any additional treatment records covering
the
period from March 1997 to the present.

3. The veteran should be afforded a VA examination by an
orthopedist to determine the nature and severity of
osteoarthritis
involving the left hand and wrist, to include the service
connected
traumatic osteoarthritis of the base of the left first
metacarpal.
All indicated special studies, including X-rays, should be
accomplished. The veteran's first finger of the left hand should
be
examined for degrees of both active and passive range of motion,
and any limitation of function of the parts affected by
limitation
of motion. The examiner should also be asked to note the normal
ranges of motion and indicate whether the degree of any
limitation
of motion. Additionally, the examiner should be requested to
determine whether the first finger of the left hand exhibits
weakened movement, excess fatigability, or incoordination
attributable to the service-connected disability; and, if
feasible,
these determinations should be expressed in terms of the degree
of
additional range of motion lost or favorable or unfavorable
ankylosis due

- 8 -

to any weakened movement, excess fatigability, or incoordination.

Further, the examiner should be asked to express an opinion as to
the degree to which pain could significantly limit functional
ability during flare-ups or when the first finger of the left
hand
is used repeatedly over a period of time. See Deluca v. Brown, 8
Vet. App. 202 (1994).

Following the examination, it is requested that the examiner
render
an opinion as to whether it is as least as likely as not that the
service connected traumatic osteoarthritis of the base of the
left
first metacarpal caused or aggravates arthritis of the wrist and
left hand? If aggravated, the examiner is requested, to the
extent
possible, to specify the degree of aggravation. Allen, supra. A
complete rational for any opinion expressed should be included in
the examination report.

After the development requested above has been completed to the
extent possible, the RO should readjudicate the issues currently
on
appeal, to include consideration of 38 C.F.R. 4.40, 4.45, and
4.59
(1998) and Allen. If any benefit sought on appeal remains denied,
the veteran and his representative should be furnished a
supplemental statement of the case, and afforded the specified
time
within which to respond thereto with additional argument and/or
evidence. Thereafter, the case should be returned to the Board
for
appellate consideration, if otherwise in order. The Board
intimates
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans
Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits

9

Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat.
4645, 4658
(1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the
ROs to provide expeditious handling of all cases that have been
remanded by
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-
38.03.

ROBERT P. REGAN

Member Board of Veterans' Appeals

